Citation Nr: 0714271	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus and plantar fasciitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for gastrointestinal 
disability other than duodenal ulcer and gastroesophageal 
reflux disease.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for alcohol dependence.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Lincoln, Nebraska.

The issue of service connection for a bilateral foot 
disorder, to include pes planus and plantar fasciitis, is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to his 
military service.

2.  A current diagnosis of a gastrointestinal disability, 
other than duodenal ulcer and gastroesophageal reflux disease 
(GERD), is not shown by the evidence of record.

3.  A current diagnosis of a skin disorder is not shown by 
the evidence of record.

4.  There is competent medical evidence showing that the 
veteran's alcohol dependence is related to his service-
connected post-traumatic stress disorder (PTSD).




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  A gastrointestinal disability, other than duodenal ulcer 
and GERD, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  Alcohol dependence is secondary to the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in July 2003, and in August 2006, as well as other 
letters, the statement of the case, and supplemental 
statements of the case, advised the veteran of the foregoing 
elements of the notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, his VA medical treatment records, 
and his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, all necessary VA 
medical examinations have been conducted.  The Board notes 
that VA examinations regarding the etiology of the veteran's 
claimed skin and gastrointestinal conditions are not required 
in this matter.  Specifically, the post service medical 
evidence of record is essentially silent as to any chronic 
disorder of the skin or gastrointestinal system, other than 
duodenal ulcer and GERD.  38 C.F.R. § 3.159.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
bilateral hearing loss, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A. Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran seeks service connection for bilateral hearing 
loss.  He attributes this condition to his inservice exposure 
to acoustic trauma.  The veteran's report of separation, Form 
DD 214, listed his military occupational specialty as light 
weapons infantryman.  The Board also notes that the veteran 
was awarded a Combat Infantryman Badge and an Air Medal.

The report of the veteran's service entrance examination, 
performed in May 1966, noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
0
LEFT
-5
0
-10
-10
15

His service medical records revealed no complaints, 
treatment, or findings of hearing loss or any other ear or 
hearing disorder.  His service separation examination, 
performed in September 1968, noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
10
LEFT
5
5
0
-
10

Accordingly, hearing impairment for VA purposes was not 
shown, both on service entrance or service separation.  See 
38 C.F.R. § 3.385. 

A post service VA physical examination, performed in February 
1970, noted that the veteran had hearing loss.

The veteran filed his present claim seeking service 
connection for bilateral hearing loss in July 2003.  A VA 
audiological examination was conducted in September 2003.  
The examination report noted the veteran's complaints of 
bilateral hearing loss since his military service.  The 
report noted the veteran's inservice noise exposure to 
gunfire, and his post service noise exposure working a 
variety of jobs, including construction and manufacturing.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
45
LEFT
10
5
5
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear, and 96 percent in the left ear.  
Applying 38 C.F.R. § 3.385, the veteran currently has a 
hearing loss disability in both ears for VA purposes.  The 
diagnosis was bilateral, moderate to moderately severe high 
frequency hearing loss.  The report also noted that the 
veteran currently had bilateral tinnitus, and that he had 
this disorder since his discharge from the service.  The VA 
examiner then opined that it was "as likely as not" that 
the veteran's acoustic trauma during service caused at least 
a portion of his tinnitus.  The VA examiner further opined 
that it was "not as likely as not" that the veteran's 
current hearing loss was related to the acoustic trauma 
during military service.  In making this opinion, the VA 
examiner noted that the veteran's hearing was within normal 
limits upon separation.  

Based upon its review of the record, the Board concludes that 
the veteran's bilateral hearing loss is related to his active 
military service.  The VA examiner opined that the veteran's 
bilateral hearing loss was not related to military noise 
exposure, without any significant discussion of the veteran's 
military occupational specialty, inservice noise exposure, or 
post service noise exposure.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (finding that the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence).  The examiner found 
no nexus only because bilateral hearing loss was not shown in 
service or on service separation; but this finding does not 
account for the possibility that hearing loss can be incurred 
in service, yet not manifested at separation.  See Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993) (holding that where 
hearing loss is not shown at separation, service connection 
can still be established if medical evidence shows that it is 
actually due to incidents during service).  Furthermore, the 
examiner found that the veteran's tinnitus was due to damage 
caused by military noise exposure.  Moreover, the Board finds 
the veteran's statements regarding his military noise 
exposure and hearing loss since that time as credible.  See 
38 U.S.C.A. § 1154(b) (West 2002) (for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with the circumstances and conditions of service); 
38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Gastrointestinal Disability other than Duodenal Ulcer and 
GERD

The veteran is seeking service connection for a 
gastrointestinal disability other than duodenal ulcer and 
GERD.  Specifically, he reports symptoms of irritable bowel, 
diarrhea, and constipation.

At the present time, service connection is in effect for 
duodenal ulcer and GERD.

The veteran's service medical records show treatment for 
complaints of abdominal pain.  In August 1967, he was 
hospitalized for treatment of ulcer disease.  He was 
discharged approximately two weeks later with a diagnosis of 
gastritis.


A post service VA examination, performed in September 1970, 
concluded with a diagnosis of duodenal ulcer, by history.  
Subsequent VA examinations and treatment reports reflect 
diagnoses of duodenal ulcer and GERD.  These post-service 
treatment records fail to reveal any complaints or diagnosis 
of a gastrointestinal disability other than duodenal ulcer 
and GERD.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for a 
gastrointestinal disability other than duodenal ulcer and 
GERD is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Skin Disorder

The veteran is seeking service connection for a skin 
disorder.  On his claim for service connection, filed in June 
2003, the veteran reported having a rash under his arms and 
belt line.  He indicated that he treats this condition 
himself with over-the-counter medications.  In a March 2004 
statement, he indicated that he breaks out in a rash all over 
different parts of his body approximately two to three times 
per year, and that he treats this condition himself.  

The veteran's service medical records show treatment for a 
skin rash in March 1967 and again in January 1968.  His 
separation examination, performed in September 1968, noted 
that his skin was normal.  A post service VA physical 
examination, performed in February 1970, also noted that his 
skin was normal.

A post service treatment report, dated in February 1972, 
noted treatment for tinea pedis with Tinactin.  No follow-up 
treatment was indicated.  A subsequent treatment report, 
dated in February 1974, noted that his skin was normal.  
Subsequent post service treatment reports are silent as to 
any treatment for a chronic skin disorder.

As noted above, in order to prevail on the issue of service 
connection, there must be evidence of a current disability.  
See Hickson, 12 Vet. App. at 253; see also Brammer, 3 Vet. 
App. at 225.  With no evidence of a current disability, 
service connection for a skin disorder is not warranted.  
While the Board acknowledges the veteran's allegations that 
manifestations of this condition are intermittent, there 
still remains no record of treatment for a chronic skin 
disorder having been shown for the past thirty years.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Alcohol Dependence

The veteran is seeking service connection for alcohol 
dependence.  He contends that this condition is secondary to 
his service-connected PTSD.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired secondary to, or as a symptom of, a 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to received compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

As noted, the veteran is a decorated combat veteran who was 
discharged from service in September 1968.  A treatment 
report, dated in February 1972, noted the veteran's history 
of alcoholism for the past couple years.  Subsequent post 
service treatment records revealed that he was hospitalized 
for treatment of alcohol dependence in 1973, in 1974, and in 
1987.

In September 2002, a VA examination for PTSD was conducted.  
The VA examiner noted that the veteran's claims folders had 
been reviewed.  The examination report noted the veteran's 
history of significant alcohol abuse from service up until 
the present.  It also noted that about 15 years ago, the 
veteran went through a series of treatments and had not 
abused alcohol since, until stresses of the past year led him 
to drink for a period of nine months.  He subsequently 
received inpatient treatment, and the problem resolved.  The 
report concluded with diagnoses of PTSD and chronic alcohol 
dependence in sustained partial remission.  The VA examiner 
further opined:

The alcohol dependence was initially self 
treatment and led to dependence which he 
took responsibility for and has 
maintained sobriety for over 15 years 
until he had a slip last summer and he 
is, again, abstinent from alcohol.

In October 2002, the RO granted service connection for PTSD 
and assigned thereto a 30 percent rating, effective from 
September 2002.

After a review of the evidence, the Board finds that the 
veteran's alcohol dependence is related to his service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

Resolving doubt in the veteran's favor, alcohol dependence is 
proximately due to his service-connected PTSD.  38 C.F.R. § 
3.310(a).  Accordingly, the Board finds that the evidence 
supports service connection for alcohol dependence.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for gastrointestinal disability other than 
duodenal ulcer and gastroesophageal reflux disease is denied.

Service connection for a skin disorder is denied.

Service connection for alcohol dependence, secondary to PTSD, 
is granted.


REMAND

The veteran is seeking service connection for a bilateral 
foot disorder, to include pes planus and plantar fasciitis.  
Specifically, he argues that this condition was severely 
aggravated by the physical demands of his military service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

A review of his entrance examination, performed in May 1966, 
noted a diagnosis of bilateral pes planus of the third 
degree.  A review of his service medical records revealed 
treatment for painful, swollen and sore feet.  His separation 
physical, performed in September 1968, listed a diagnosis of 
bilateral pes planus of the third degree.  

Post service treatment records, and VA examinations, revealed 
diagnosis of bilateral pes planus and bilateral plantar 
fasciitis.  A VA examination, performed in January 2004, was 
conducted for purposes of obtaining an opinion as to whether 
the veteran's bilateral foot disorder was aggravated by his 
military service.  Nevertheless, the opinion provided is 
unclear.  Under these circumstances, the Board believes that 
a new VA examination for feet should be conducted concerning 
the veteran's claim for service connection for a bilateral 
foot disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must have the veteran undergo 
the appropriate VA examination to 
determine the current existence and 
etiology of any current bilateral foot 
disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
state whether any diagnosed foot 
disability is related to the veteran's 
military service.  If the examiner 
concludes from the medical records that 
any current foot disorder pre-existed 
service, the examiner must specifically 
opine regarding (a) whether the 
complaints and clinical findings 
documented in the veteran's service 
medical records reflected an increase in 
the severity of a pre-existing underlying 
disorder, or (b) whether the complaints 
and clinical findings documented in the 
service medical records represented a 
flare-up of symptoms of a pre-existing 
disease, which subsequently resolved 
without a permanent increase in 
disability.  If it is concluded that 
there was an increase in the severity of 
an underlying disorder during service, 
the examiner must state whether the 
increase in the disability was due to the 
natural progress of the condition and, if 
so, the examiner must explain the course 
of "natural progress" of the disability 
at issue.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  Thereafter, the RO must review the 
veteran's claim for service connection 
for a bilateral foot disorder.  If this 
claim remains denied, the RO must issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
must be given an opportunity to respond, 
before the case is returned to the Board.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


